Citation Nr: 1823464	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-32 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating greater than 10 percent prior to October 23, 2013 and 20 percent thereafter for service-connected herniated nucleus pulposus, lumbar spine.

2.  Entitlement to a higher initial rating greater than 10 percent prior to October 23, 2013 and 20 percent thereafter for service-connected L5 radiculopathy, left lower extremity, associated with herniated nucleus pulposus, lumbar spine.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 through January 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The 2011 decision implemented a Board decision granting service connection for the above conditions and assigning initial 10 percent ratings.  The Veteran filed his notice of disagreement in April 2012.  While that was pending issuance of a statement of the case, the RO increased the ratings for both conditions to 20 percent effective October 23, 2013.  A statement of the case was then issued in February 2015, properly identifying the staged ratings listed above, and the Veteran's appeal was received in March 2015.  

The Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing in December 2017.  A transcript is of record.

The Board notes that in a January 2015 rating decision, the RO granted service connection for the Veteran's left shoulder disability and assigned a 10 percent disability rating.  In a May 2015 rating decision, the RO denied entitlement to service connection to a right shoulder disability, headaches, radiculopathy of the right lower extremity, degenerative joint disease of the left knee, a left eye condition, and entitlement to an increased rating for chronic tendonitis of the left ankle.  The Veteran filed timely notices of disagreement in April 2015 and June 2015, respectively, and the RO has not yet issued statements of the case regarding these claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notices of disagreement have been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his lumbar spine disability and left lower extremity radiculopathy are more severe than what is reflected by his current disability ratings.  During his December 2017 Board hearing, the Veteran testified that his lumbar spine disability had worsened and his doctors recommended that he undergo a spinal fusion.  Additionally, he testified that his radiculopathy had worsened to the point that he could not feel his left leg, experienced constant pain, and struggled to lift his leg in order to walk up steps.  As the Veteran was last afforded a VA examination in August 2014, he should be afforded a new examination to determine the current severity of his lumbar spine disability and left lower extremity radiculopathy.

As the Veteran testified during his December 2017 Board hearing, he had been recommended for surgery to treat his lumbar spine disability.  He testified that he was looking into having a private physician perform the spinal fusion.  On remand, these records should be obtained.

The Veteran testified that he received Social Security disability in part due to his lumbar spine disability.  As these records may be relevant to the claim on appeal, the RO should request the Veteran's complete file from SSA.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, the most recent VA treatment records associated with the claims file are dated December 2012.  The Veteran's VA treatment records should be updated to ensure the claims file is complete.
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from the Jacksonville VAMC and all associated outpatient clinics from December 2012 to the present.

2.  Obtain any records from SSA, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if the records are not available.

3.  Send the Veteran the necessary authorization form so VA can request his records from Dr. Hurford for treatment from 2013 to the present and any other private medical records the Veteran identifies.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected herniated nucleus pulposus, lumbar spine and left lower extremity radiculopathy.  The examiner should also address whether the Veteran has radiculopathy of the right leg or any other neurological issues due to the back condition.

5.  The AOJ should then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




